REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 8
           The prior art of record neither anticipates nor renders obvious the combination of: 
obtaining order details of an inchoate order from an orderer by an abeyance prediction system; performing machine training on a predictor component using multivariate logistic regression to find coefficients of contributing attributes of order details contributing to a decision performed at the abeyance prediction system to hold an order in abeyance;
predicting by the predictor component that the inchoate order, upon submission, would have its fulfillment held in abeyance based on the found coefficients of the contributing attributes; and in response to the abeyance prediction, disabling submission of the inchoate order with the obtained order details by the abeyance prediction system.
			
      Regarding claims 1 and 15
 	Claims 1 and 15 are each parallel in subject matter to the feature noted above with respect to claim 8 and are allowable for reasons similar to those provided for claim 8.  
 



				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625